Exhibit 10.2

AWARD FORMULA FOR 2014-2015

LEGGETT & PLATT, INCORPORATED

PROFITABLE GROWTH INCENTIVE PROGRAM

On February 26, 2014, the Compensation Committee (Committee) adopted the award
formula and performance targets under the Profitable Growth Incentive (PGI)
Program for the 2014-2015 Performance Period. Growth performance stock units
(GPSUs) are granted to certain key management employees under the PGI Program
including our named executive officers: David S. Haffner, Board Chair and CEO;
Karl G. Glassman, President and COO; Matthew C. Flanigan, Executive Vice
President and CFO; Joseph D. Downes, Jr., Senior Vice President & President –
Industrial Materials and Dennis S. Park, Senior Vice President & President –
Commercial Fixturing & Components.

The GPSUs are granted pursuant to the Company’s Flexible Stock Plan, amended and
restated, effective as of May 10, 2012, filed March 30, 2012 as Appendix A to
our Proxy Statement for the Annual Meeting of Shareholders. The Committee
granted the 2014-2015 GPSUs in accordance with the Form of Profitable Growth
Incentive Award Agreement and Terms and Conditions, which is filed as Exhibit
10.1 to the Company’s Form 8-K on March 3, 2014.

Each of the above executives, as well as other key management employees, were
granted a number of GPSUs determined by multiplying the executive’s current base
annual salary by an award multiple (approved by the Committee), and dividing
this amount by the average closing price of our common stock for the 10 business
days immediately following the date of our fourth quarter earnings press
release. The number of GPSU’s that will ultimately vest will depend upon the
Revenue Growth and EBITDA Margin of the Company (for Haffner, Glassman and
Flanigan), the Industrial Materials Segment (for Downes) and the Commercial
Fixturing & Components Segment plus the Consumer Products and Adjustable Bed
Business Units (for Park) at the end of a 2-year Performance Period beginning
January 1, 2014 and ending December 31, 2015. The percentage of vested GPSUs
will range from 0% to 250% of the number granted according to the below payout
schedules. Payouts will be interpolated for achievement levels falling between
those set out in the schedules below.

 

EBITDA
Margin   2014-2015 Award Payout Percentage-Corporate (Haffner, 
Glassman and Flanigan)   17.4%     0 %     250 %     250 %     250 %     250 %  
  250 %     250 %     250 %     250 % 16.4%     0 %     213 %     250 %     250
%     250 %     250 %     250 %     250 %     250 % 15.4%     0 %     175 %    
213 %     250 %     250 %     250 %     250 %     250 %     250 % 14.4%     0 %
    138 %     175 %     213 %     250 %     250 %     250 %     250 %     250 %
13.4%     0 %     100 %     138 %     175 %     213 %     250 %     250 %    
250 %     250 % 12.4%     0 %     75 %     100 %     138 %     175 %     213 %  
  250 %     250 %     250 % 11.4%     0 %     50 %     75 %     100 %     138 %
    175 %     213 %     250 %     250 % 10.4%     0 %     25 %     50 %     75 %
    100 %     138 %     175 %     213 %     250 % <10.4%     0 %     0 %     0 %
    0 %     0 %     0 %     0 %     0 %     0 %     <3.1 %     3.1 %     4.1 %  
  5.1 %     6.1 %     7.1 %     8.1 %     9.1 %     10.1 %     Revenue Growth   

 

EBITDA
Margin   2014-2015 Award Payout Percentage-Industrial Materials 
Segment (Downes)   16.3%     0 %     250 %     250 %     250 %     250 %     250
%     250 %     250 %     250 % 15.3%     0 %     213 %     250 %     250 %    
250 %     250 %     250 %     250 %     250 % 14.3%     0 %     175 %     213 %
    250 %     250 %     250 %     250 %     250 %     250 % 13.3%     0 %    
138 %     175 %     213 %     250 %     250 %     250 %     250 %     250 %
12.3%     0 %     100 %     138 %     175 %     213 %     250 %     250 %    
250 %     250 % 11.3%     0 %     75 %     100 %     138 %     175 %     213 %  
  250 %     250 %     250 % 10.3%     0 %     50 %     75 %     100 %     138 %
    175 %     213 %     250 %     250 % 9.3%     0 %     25 %     50 %     75 %
    100 %     138 %     175 %     213 %     250 % <9.3%     0 %     0 %     0 %
    0 %     0 %     0 %     0 %     0 %     0 %     <2.8 %     2.8 %     3.8 %  
  4.8 %     5.8 %     6.8 %     7.8 %     8.8 %     9.8 %     Revenue Growth   



--------------------------------------------------------------------------------

EBITDA
Margin   2014-2015 Award Payout Percentage-Commercial Fixturing 
& Components Segment
Plus Consumer Products and Adjustable Bed Business Units (Park)   13.0%     0 %
    250 %     250 %     250 %     250 %     250 %     250 %     250 %     250 %
12.0%     0 %     213 %     250 %     250 %     250 %     250 %     250 %    
250 %     250 % 11.0%     0 %     175 %     213 %     250 %     250 %     250 %
    250 %     250 %     250 % 10.0%     0 %     138 %     175 %     213 %    
250 %     250 %     250 %     250 %     250 % 9.0%     0 %     100 %     138 %  
  175 %     213 %     250 %     250 %     250 %     250 % 8.0%     0 %     75 %
    100 %     138 %     175 %     213 %     250 %     250 %     250 % 7.0%     0
%     50 %     75 %     100 %     138 %     175 %     213 %     250 %     250 %
6.0%     0 %     25 %     50 %     75 %     100 %     138 %     175 %     213 %
    250 % <6.0%     0 %     0 %     0 %     0 %     0 %     0 %     0 %     0 %
    0 %     <3.1 %     3.1 %     4.1 %     5.1 %     6.1 %     7.1 %     8.1 %  
  9.1 %     10.1 %     Revenue Growth   

“EBITDA Margin” for the Company or applicable profit center equals the
cumulative Earnings before Interest, Taxes, Depreciation and Amortization
(EBITDA) over the 2-year Performance Period divided by the total Revenue over
the Performance Period.

“Revenue Growth” for the Company or applicable profit center will be the
compound annual growth rate (“CAGR”) of the Total Incremental Revenue compared
to the Base Year Revenue. “Base Year Revenue” is the total Revenue of the
Company or applicable profit center in the fiscal year immediately preceding the
Performance Period. “Total Incremental Revenue” is the cumulative Revenue of the
Company or applicable profit center during the Performance Period, minus two
times the Base Year Revenue.

For example, assume a profit center has Base Year Revenue of $500 million and a
targeted Revenue Growth of 4%. At the targeted 4% CAGR, the $500 million in Base
Year Revenue would grow to $520 million in the first year, and the $520 million
would grow to $541 million in the second year. Therefore, to achieve the 4%
Revenue Growth Target, the profit center must produce Total Incremental Revenue
of $61 million [$520 + $541 – (2 X $500)].

In determining the Revenue Growth for the Company or applicable profit center
during the Performance Period, the percentage of Revenue Growth will be adjusted
by the difference (positive or negative) between the Forecast GDP Growth minus
the Actual GDP Growth, but such adjustment will be made only if the difference
is greater than ±1.0%. The “Forecast GDP Growth” is 3.1%, representing the
weighted average GDP growth forecast for 2014-2015 calculated from data
published in the International Monetary Fund’s January 2014 World Economic
Outlook Update for the United States (73%), Euro Area (10%), China (10%), Canada
(5%) and Mexico (2%). “Actual GDP Growth” is the weighted average GDP growth for
2014-2015 calculated from data published in the International Monetary Fund’s
January 2016 World Economic Outlook Update (or, in the event such publication is
unavailable, a reasonable substitute report) for the same geographies and using
the same weighting.

The calculations for Revenue Growth and EBITDA Margin will include results from
businesses acquired during the Performance Period. Revenue Growth and EBITDA
Margin will exclude results for any businesses divested during the Performance
Period, and the divested businesses’ Revenue will also be deducted from Base
Year Revenue. EBITDA results will be adjusted to eliminate gain, loss or
expense, as determined in accordance with standards established under Generally
Accepted Accounting Principles, (i) from non-cash impairments; (ii) related to
loss contingencies identified in Note T to the financial statements in the
Company’s 2013 Form 10-K; (iii) that are (a) extraordinary, (b) unusual in
nature, or (c) infrequent in occurrence; (iv) related to the disposal of a
segment of a business, or (v) related to a change in accounting principle.

Capitalized terms, not otherwise defined herein, have the meanings given to them
in the Form of Profitable Growth Incentive Award Agreement and Terms and
Conditions.

 

2